PER CURIAM.
Appellant raises two meritorious points in this appeal from the trial court’s denial of its motion to dismiss based on the absence of jurisdiction over it. Accordingly, we reverse.
Barbara Lund, a flight attendant with Delta Airlines, Inc., and her husband filed a seven count suit against appellant and other defendants for injuries she received while attempting to release a food service cart from its holders.
Appellant is a California corporation which manufactures food service carts and sells them to Delta by sending the carts F.O.B. from its warehouse in California. It never sold or delivered any of its products to Delta in Florida.
Appellant’s advertisements were placed in the World Aviation Directory, but appel-lees submitted no evidence of the directory’s circulation in Florida nor of any business generated in Florida from the directory-
The record, in our view, requires reversal under the two-part test to determine whether an out-of-state defendant is subject to in personam jurisdiction in Florida. See Venetian Salami Co. v. Parthenais, 554 So.2d 499 (Fla.1989).
GLICKSTEIN and GUNTHER, JJ„ concur.
ANSTEAD, J., dissents with opinion. .